Citation Nr: 0806476	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  00-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for epilepsy with mixed 
seizures (petit and grand mal), currently rated as 60 percent 
disabling.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a rating in excess of 40 
percent for his service-connected seizure disorder.  A May 
2001 rating decision 
granted an increased rating of 60 percent for epilepsy.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  When 
this case was previously before the Board in February 2007, 
it was remanded to the RO for further development.


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's epilepsy with mixed seizures is manifested by at 
least one major seizure in the last six months or two in the 
last year; or averaging at least five to eight minor seizures 
weekly.  The evidence does not show an average of one major 
seizure per three months in a year, or more than 10 minor 
seizures weekly.


CONCLUSION OF LAW

The criteria for epilepsy with mixed seizures (petit and 
grand mal) have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1-
4.16, 4.124a, Diagnostic Code 8910 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and March 
2007; rating decisions in September 1999 and May 2001; a 
statement of the case in December 1999; and supplemental 
statements of the case in May 2001 and March 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
While the veteran did not appeal the original assignment of a 
disability rating for epilepsy, the Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The RO has evaluated the veteran's seizures under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, which provides that epilepsy, 
grand mal, is to be rated under the General Rating Formula 
for Major and Minor Epileptic Seizures which provides that a 
60 percent rating is warranted when averaging at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent rating is 
warranted when averaging at least one major seizure in three 
months over the last year; or more than 10 minor seizures 
weekly.  A 100 percent rating is warranted when averaging at 
least one major seizure per month over the last year.  
38 C.F.R. § 4.71a. (2007).  The notes following Diagnostic 
Codes 8910-8914 dictate that rating specialists must bear in 
mind that the epileptic, although his or her seizures are 
controlled, may find employment and rehabilitation difficult 
of attainment due to employer reluctance to the hiring of the 
epileptic.  Further, where a case is encountered with a 
definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in their inability to 
obtain employment.  38 C.F.R. § 4.124a, Epilepsy and 
Unemployability.

VA medical records dated in January 1999 show that the 
veteran reported having five seizures in the previous month.  
A March 1999 treatment record reflects that he had three 
seizures that month and typically had two to three seizures 
per month.  His treating physician opined that he was "100 % 
disabled" and could not work.  By April 1999, he reported 
that his seizures were much better.  He indicated that he was 
taking his seizure medication and that his last seizure was 
ten days ago, but were not as frequent.  A CT brain scan was 
normal.  In May 1999, he stated that he had one seizure 
similar to previous ones, but felt that they were improving.  
By August 1999, he reported that the seizures had increased 
in intensity and frequency; he had three to four per week (at 
least one per week) with headaches described as bilateral 
temporal.  He also saw scotomas and complained of a loss of 
feeling with an altered his gait.

In August 1999, the veteran underwent a VA epilepsy and 
narcolepsy examination.  He reported that he had seizures 
three to four times per month lasting three to seven minutes 
each.  He had predromal and postdromal seizure syndrome in 
which he had a tendency toward forgetfulness and headaches.  
There was no history of any syncope or definite dizzy spells.  
There were no strokes or other kinds of problems.  His last 
seizure was that same month.  He stated the he avoided 
difficult tasks due to his condition.  On examination, he was 
cooperative, alert, and afebrile and he was oriented to time, 
place, and person.  Cranial nerve function was intact and 
grossly.  There was no nystagmus or strabismus.  The tongue 
was midline and there were no tremors noted.  The neck was 
supple and both the upper and lower extremities with no 
central lesions.  Strength was 5/5 and coordination was good.  
The finger-to-nose test was within normal limits.  At that 
time, no seizures were noted.  The examiner reported seizures 
of three to four times per month with medication was a sign 
of instability, yet opined that the picture was that of grand 
mal type of seizures that were pretty well-controlled because 
there was no definite clonus-type movements.

In October 1999, the veteran complained of dizzy spells.  An 
MRI of the brain showed mild right temporal lobe atrophy with 
enlargement to the temporal horn of the right lateral 
ventricle, severe acute punctuate basal ganglia infarctions, 
and right maxillary antral sinusitis.  In December 1999, he 
complained that his seizures and headaches handicapped his 
ability to work as a construction supervisor.  He had four 
seizures that month.

In February 2000, he reported having two generalized tonic 
clonic seizures since his last visit, which lasted five 
minutes.  In March 2000, he was frustrated that no one wanted 
to hire him due to seizures and his treating VA physician 
opined that "for all practical purposes he is 
unemployable." In April 2000, the impression from an EEG was 
abnormal due to mild diffuse slowing.  A May 2000 treatment 
record reflects a total of four seizures with three in one 
day.  He complained that he had not been able to work for 
several years and had become more disabled due to several 
seizures.  Records dated in August 2000 show that he had at 
least one grand mal seizure about one week ago.  In September 
2000, he was granted disability compensation from the Social 
Security Administration due to his epilepsy disorder.

In January 2001, the veteran underwent a VA epilepsy and 
narcolepsy examination at which time he indicated that he was 
last employed in April 2000.  He reported an increase in the 
number of seizures within the past six months; a seizure at 
work led to the termination of his employment.  He explained 
that he used to have three or four episodes a month and had 
two over the past six days.  He had several types of seizures 
including grand mal with an aura and incontinence.  He said 
that the second type of seizure was violent during which he 
was awake and out of control.  During the third type of 
seizure, he was coherent but unable to respond to others.  He 
reported that the most recent seizure was like the last one 
described lasting four to five minutes.  He had constant 
headaches that were not relieved by medication.  He reported 
that he could not drive alone and needed someone with him at 
times.  The examiner reported that an MRI in October 1999 
indicated that there was a questionable arteriovenous small 
malformation.  On examination, he was alert and oriented to 
time, place, and person.  Cranial nerves were grossly intact.  
He had no nystagmus or tremors.  His tongue was midline 
without deviations.  Strength was 5/5 upper and lower body.  
Gait was straight and upright without assistive devices.  An 
MRI of the brain revealed right temporal atrophy, no evidence 
of AVM, and sinusitis.  The diagnosis was a history of 
epilepsy with mixed seizures (tonic-clonic and grand mal) 
poorly controlled and sinusitis.

In February 2001, he underwent a VA neurology consultation at 
which time he reported having two types of seizures, one 
where he could hear but was unable to move and grand mal 
types of seizures as described in January 2001.  The first 
type of seizure described was not associated with any jerking 
and could last up to eight minutes and occurred approximately 
three to four times per week.  He reported that he had grand 
mal seizures every five to six weeks with incontinence, 
tongue biting, and an aura of dizziness followed by a loss of 
consciousness and generalized tonic movements.  On 
examination, he was alert and oriented times three, with an 
intact cognitive parameter throughout.  Cranial nerves II-XII 
were unremarkable including the visual field examination to 
small red test objects.  Motor examination revealed 
symmetrical intact bulk and tone.  Strength was 5/5 
symmetrically with the exception of the left dorsiflexor 
which was noted to be 4/5.  Both toes were felt to be 
downgoing.  A sensory examination revealed a decrease in pin 
prick over the left foot.  There was a moderately diminished 
if vibratory sense with intact position sense and two point 
discrimination.  The impression was right temporal lobe 
atrophy with mixed seizure disorder with partial complex 
seizures, both pure as well as with secondary generalization.

Records dated in March 2001 show that the veteran reportedly 
had one big seizure with several smaller ones since his last 
visit.  During a neurological examination, he had intact 
finger-to-nose, heel-to-shin rapid alternating movements, and 
tandem walking.  There was no evidence of nystagmus.  He 
provided a history of seizures including grand mal which 
occurred every three to four months, with the last one 
occurring that same month.  He also described a less intense 
seizure during which he could hear what was happening around 
him but was unable to respond which occurred everyday to 
every one to two days.  He described a third type of episode 
during which he verbally or physically abused those around 
him lasting about thirty minutes.  A neurological examination 
was non focal and unchanged since the last visit.  In May 
2001 an EEG was negative after a twenty-four hour monitoring 
study.  In June 2001, he had a partial seizure.  His wife 
told the physician that "he had seizures to blackouts nine 
to ten times in the last two weeks".  In October 2001, he 
reportedly had five to six seizures since his last visit.  He 
explained that all of his seizures were preceded by a sudden 
feeling of dizziness quickly followed by a loss of 
consciousness during which he "jerked all over" and had 
tongue biting without incontinence.  These episodes lasted 
approximately ten to twelve minutes.  In December 2001, he 
reportedly had three episodes since his last visit.  During 
those episodes, he either lost consciousness for a few 
seconds or his right arm involuntary jerked for a few 
minutes.  He did not note any postictal right weakness.  
After the episode he was tired for about an hour.  A 
neurological examination was remarkable for the presence of 
end point nystagmus.  In addition, there was a mild intention 
tremor bilaterally.  Tandem walking was intact.  The 
impression was seizure disorder.

In March 2003, he complained that his seizures were not much 
controlled by multiple medications.  He again described three 
types of episodes:  grand mal seizures with blackouts, a loss 
of consciousness, and bladder and occasionally bowel 
incontinence occurring approximately one of these every three 
months; blackouts during which he was able to hear people but 
unable to respond; and violent attacks for which he was awake 
and talking but had no recollection of the events lasting 
thirty-five to forty minutes which occurred approximately 
every other week.  The impression was seizure not well-
controlled secondary to the patient attempting multiple 
medications.

Records dated in August 2003 reflect complaints of dizziness 
and weakness without any focal neurological findings.  He 
described an incident during which he felt dizzy after 
standing from a seated position causing him to fall against a 
wall.  He stated that he returned to normal approximately 
fifteen minutes after the incident.  He did not experience 
any visual difficulty, bulbar changes, audio programs, or 
sensory changes.  He did not note any focal episodes or lose 
consciousness.  After an examination, his condition was 
diagnosed as temporal lobe seizure disorder and acute episode 
of near syncope.  The assessment was that this episode bore 
no resemblance to his history of seizures.  In September 
2003, he was hospitalized for evaluation of a near syncopal 
episode.  Records showed that he reported a loss of 
consciousness which lasted twenty minutes and was associated 
with facial trauma, but was without incontinence or tongue 
biting.  The impression was near syncopal episodes and 
questionable seizures.  However, it was again determined that 
his near syncopal episode bore no resemblance to his seizure-
type episodes.  An EEG in October 2003 was normal.

The Board finds that an evaluation in excess of 60 percent 
for the veteran's epilepsy disorder is not warranted.  With 
respect to major seizures, the competent medical evidence 
shows that the veteran averaged at least one major seizure in 
four months over any year period.  In February 2001, he 
reportedly had grand mal seizures every five to six weeks, 
but in March 2001 reportedly experienced a grand mal seizure 
every three to four months.  However, treatment records from 
the previous year show treatment with respect to only one 
major seizure in August 2000.  With respect to minor 
seizures, the competent medical evidence shows that the 
veteran averaged at least five to eight minor seizures 
weekly.  In February 2000, he reported two seizures that 
month with a reported four seizures in one day in May 2000.  
In June 2001, he had a partial seizure and in October 2001, 
he reported five to six seizures since his last visit which 
appears to have been in June 2001.  In December 2001, he 
reported three minor seizures since his last visit which was 
apparently in October 2001.  Here, the competent medical 
evidence shows that the veteran averaged at least one major 
seizure in four months in the last year; or nine to ten minor 
seizures per week.  Therefore, the Board finds that the 
competent medical evidence does not support a rating greater 
than 60 percent for a seizure disorder.  The evidence does 
not show an average of one major seizure per three months in 
a year, or more than 10 minor seizures weekly, which would be 
required for a higher rating.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  In fact, the 
note to Diagnostic Code 8910 directs the rating board to 
consider whether epilepsy is the determining factor in an 
individual's inability to obtain employment.  Here, while the 
medical records do not show frequent periods of 
hospitalization for the treatment of seizures, the veteran 
has claimed that the condition has caused a marked 
interference with employment.  VA medical records dated in 
March 1999 and March 2000 show that he was determined to be 
100 percent disabled and unemployable.  By a May 2001 rating 
decision, he was granted an increased rating of 60 percent 
for his epilepsy, granted service connection and a rating of 
30 percent for depression secondary to his service-connected 
epilepsy, and assigned a total disability rating based on 
unemployability (TDIU) due to his epilepsy and depression.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating for this 
disability is not warranted, because the veteran has already 
been assigned a TDIU rating based on the employment 
limitations caused by the epilepsy and depression.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 60 percent for epilepsy and his claim is therefore 
denied.


ORDER

A rating in excess of 60 percent for epilepsy with mixed 
seizures (petit and grand mal), is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


